Citation Nr: 1710233	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI) and major depressive disorder prior to October 30, 2012, and in excess of 50 percent on or after October 30, 2012.

2.  Entitlement to an initial compensable disability rating for tension headaches associated with PTSD with TBI and major depressive disorder.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 2005 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2011 and February 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Initially, the Board notes that the December 2011 rating decision granted entitlement to service connection for PTSD and panic disorder with agoraphobia and assigned a 30 percent evaluation effective from July 19, 2010.  Within one year of notification of that rating decision, the Veteran underwent a December 2012 VA examination related to his PTSD.  In accordance with 38 C.F.R. § 3.156(b), a February 2013 rating decision reconsidered the initial rating assigned.  The RO recharacterized the Veteran's psychiatric disability as PTSD with TBI and major depressive disorder.  In addition, the RO increased the disability rating to 50 percent effective from October 30, 2012.  The February 2013 rating decision also granted entitlement to a noncompensable rating for tension headaches associated with PTSD with TBI, and denied entitlement to OSA.  The Veteran filed a timely notice of disagreement in July 2013.  Thus, the increased rating claims on appeal are appropriately considered "initial rating claims" stemming from the Veteran's original claims of service connection pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

During the period on appeal, the Veteran asserted that he is unable to work due to his service-connected disabilities.  See January 2017 Veteran's Application for Increased Compensation Based on Unemployability.  Thus, the Board has taken jurisdiction over this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that that the Veteran has not yet been afforded a Board hearing in connection with his claim.  The record shows that the Veteran requested a Travel Board hearing in his June 2015 VA Form 9.  However, he later reported in a May 2016 statement that he was willing to travel to Washington, DC for a Central Office hearing if one became available before a Travel Board hearing could be held.  In February 2017, the Board sent the Veteran a letter to clarify whether he wanted a Central Office hearing in lieu of a Travel Board hearing.  Although the Veteran did not respond directly to the letter, a subsequent March 2017 Report of General Information documented the Veteran's report that he had requested and was awaiting a videoconference hearing before a Veterans Law Judge.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  The Board therefore finds that a remand is necessary to schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing with a Veterans Law Judge of the Board via videoconference at the local office in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




